Gildersleeve, J.
The action is for the conversion of certain goods and materials. Plaintiff was employed by defendant to do plumbing work in a building being erected by defendant. Plaintiff took materials and tools to the building, with which to do the work, and proceeded to do the same. Before the completion of the work, plaintiff’s - men, upon presenting. themselves at said building with the intention of so finishing the work, were refused admittance to the building. Plaintiff’s secretary testifies as follows: “ I then went there and demanded entrance to the building. Q. Who was there ? A. Mr. Black, an officer of the Bassford Realty Company. Q. And Mr. Black said that he would not let *480you in? A. Yes, sir. He positively would not let me in, on any condition. I asked him for permission to go and get my material and tools, but he again refused to allow me. I went the next morning and demanded again to get my material and tools, but Mr. Black would not allow me in. Mr. Black and Mr. Touhey, the superintendent (of defendant), were present. He prevented me from going in.” Ho reason is assigned for preventing plaintiff from completing the work and. refusing to allow it to take its tools and material, and it is undisputed that the chattels were retained by defendant. At the close of the plaintiff’s case defendant moved to dismiss the complaint on the ground that no cause of action had been proved against the defendant, the Bass-ford Eealty Company. The motion was granted and plaintiff appeals. As these articles came lawfully into defendant’s possession a demand and refusal are necessary to establish a conversion. The evidence of plaintiff must not only he accepted as true, hut is entitled to all favorable inferences that can reasonably he drawn from it, since the complaint was dismissed upon that evidence alone. It seems to us that the testimony of plaintiff made out a prima facie case of conversion. A list is given of the tools and materials converted, but the evidence as to their value is not very satisfactory. Still, sufficient is shown to establish plaintiff’s right to, at least, nominal damages; and it was error to dismiss the complaint upon the evidence adduced.
The judgment must be reversed and new trial granted, with costs to appellant to abide the event.
Blanchard and Dayton, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.